Citation Nr: 1530658	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction for residuals of body radiation therapy causing xerostomia with dental caries and all teeth missing (missing teeth) from 20 percent to 0 percent, effective January 8, 2013, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for missing teeth.  

3.  Entitlement to a disability rating in excess of 30 percent for residuals of thyroidectomy for excision of intramural papillary carcinoma of the right thyroid gland (thyroidectomy residuals).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the January 2013 decision, the RO increased the Veteran's rating for thyroidectomy residuals to 30 percent disabling, effective October 26, 2012.  The RO also reduced the Veteran's rating for missing teeth to noncompensable, effective January 8, 2013.  The Veteran appealed the ratings assigned.  

The Board notes that the Veteran's claim which led to the reduction at issue in this appeal, was a claim for an increased disability rating for her service connected missing teeth.  Considering that this appeal arose from a claim for an increased disability rating, the Board will take jurisdiction of the increased rating claim as part and parcel of the reduction.

In April 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an increased rating for thyroidectomy residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the January 2013 rating decision that reduced the Veteran's rating from 20 percent to noncompensable for her missing teeth due to radiation, the RO never informed her of the proposed reduction.  

2.  The procedural requirements regarding the reduction of disability ratings under 38 C.F.R. § 3.105(e) were not properly followed, and the procedure undertaken in this case to finalize the Veteran's reduction of benefits resulted in the deprivation of her due process rights.

3.  Throughout the entire appeal period, the Veteran has a loss of all teeth, but her lost masticatory surface could be restored by a suitable prosthesis.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's missing teeth from 20 percent to noncompensable, effective January 8, 2013, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2014).

2.  The criteria for a disability rating in excess of 20 percent for missing teeth due to radiation residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 9913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2012 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  

Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased rating and restoration of the 20 percent rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA dental examination in January 2013.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the January 2013 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Rating Reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

In the January 2011 rating action, the RO assigned an increased disability rating of 20 percent to the service-connected missing teeth, effective November 2010.  The Veteran's rating was reduced in a January 2013 rating decision.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 20 percent disability rating for missing teeth from radiation residuals was not in effect for five or more years at the time of the reduction. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

II. Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Under Diagnostic Code 9913, a noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating is warranted for the loss of all upper and lower teeth on one side; a 20 percent rating is warranted for the loss of all upper and lower posterior or upper and lower anterior teeth; a 30 percent rating is warranted for the loss of all upper teeth or all lower teeth; a maximum 40 percent disability rating is warranted for the loss of all teeth.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
Factual Background 

The Veteran seeks to restore her 20 percent rating for missing teeth.  She specifically contends that she was not given permanent dentures until June 2013, and should have her 20 percent rating restored at the very least from January 2013 to June 2013.  She also seeks a rating in excess of 20 percent for her missing teeth.  She maintains that although her masticatory surfaces could be restored by suitable prosthesis, it does not mean that the prosthesis is suitable or functional.  She asserts that her permanent dentures cause problems, pain, and discomfort. She states that she has swollen gums and bleeding when she cleans the permanent dentures, as well as difficulties with speech, chewing, and swallowing.  She advises that she is unable to chew foods that are hard or crunchy.  

By way of background, service connection for missing teeth was originally awarded in a January 2011 rating decision.  The RO assigned a 20 percent rating, effective November 15, 2010.  The Veteran filed her current request for increase in October 2012.  In a January 2013 rating decision, the RO reduced the Veteran's rating for her missing teeth due to radiation residuals was reduced to noncompensable, effective January 8, 2013.  

In conjunction with her increased rating claim, the Veteran was afforded a VA examination in January 2013.  The Veteran reported missing teeth and dry mouth.  The examiner diagnosed history of radiotherapy with resulting xerostoma, dental caries, and subsequent loss of mandibular dentition.  The examiner stated that the Veteran had lost all upper and lower teeth.  The examiner specifically found that the masticatory surfaces could be restored by suitable prosthesis.  

The Veteran's sister provided a statement in November 2013 indicating that despite the permanent dentures, the Veteran is on a soft food diet and is unable to chew many foods.  

During the timeframe on appeal, the Veteran has received VA dental care.  Including a graft placement and maxillary implant placement for implant-retained complete dentures-a removable denture prosthesis.  These treatment records do not show that the Veteran's lost masticatory surface could not be restored by a suitable prosthesis.  In fact, most of the VA treatment records during the appeal period show the preparation, placement, and readjustment of the Veteran's prosthesis/implant.  The Veteran's treating dentist indicated that she was happy with her denture implants and was going to do well.  Some records show tingling and sensitivity in the lower implant area and irritation when she is flossing or brushing the area.  

Analysis

I. Rating Reduction

The Veteran seeks restoration of the 20 percent rating for her missing teeth due to radiation residuals.  

Without reaching the merits of the propriety of the reduction in this case, the Board must find that the reduction is void ab initio due to the RO's failure to adequately follow the procedural requirements set forth in 38 C.F.R. § 3.105(e), regarding reduction in benefits; such a failure particularly deprived the Veteran of adequate due process protections in this case.

In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  A veteran must be notified at his or her latest address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was never informed of the proposed reduction.  She filed her request for an increased rating in October 2012.  The Veteran was afforded a VA examination in January 2013, and based on that examination, her rating was reduced in a January 2013 rating decision.  This action resulted in a decrease in her overall combined service-connected disability rating from 70 percent to 60 percent.   

In this case, the RO did not propose to reduce the Veteran's disability rating for her missing teeth, but instead finalized the evaluation without a proposal first.  Additionally, the RO provided no notice or opportunity to contest the reduction.  Importantly, the RO failed to notify the Veteran of her right to a predetermination hearing at which she could provide testimony regarding the current severity of her condition prior to finalization of the reduction in benefits.  The reduction in this case was not proper, and in fact, completely deprived the Veteran of all her due process rights, particularly her right to a predetermination hearing. 

Accordingly, the Board finds that the reduction in this case is void ab initio, and the 20 percent evaluation for her missing teeth as a radiation residual is restored, effective January 8, 2013.  See 38 C.F.R. § 3.105(e), (i).

The Board notes that its decision here does not preclude prospective action on the part of the RO to reduce the 20 percent rating after following the correct notification procedures.  Nevertheless, as the reduction effectuated in the January 2013 rating decision is void, the appeal as to that issue is fully resolved.

II. Increased Rating

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against granting a disability rating in excess of 20 percent for the Veteran's missing teeth.  

In order to warrant a higher rating for her missing teeth, the Veteran would have to have a lost masticatory surface that cannot be restored by a suitable prosthesis and a loss of all upper teeth or all lower teeth.  

There is no question that the Veteran does not have any upper and lower teeth, but the most probative evidence of record shows that the Veteran's lost masticatory surface can be (and was) restored by suitable prosthesis.  This is shown by the January 2013 VA examination report and the VA treatment records.  

The Board appreciates the Veteran's assertions, and those submitted by her sister, that her dental implants are not a suitable prosthesis because it causes pain, irritation, discomfort, speech problems, and difficulty chewing.  The evidence of record, however, does not support these contentions, nor are the Veteran and her sister competent to state the current severity of her missing teeth.  Indeed, they are competent to describe the Veteran's symptoms, but they are not competent to determine whether the Veteran's lost masticatory surface could be restored by a suitable prosthesis, nor has the Veteran submitted any clinical evidence to support a higher rating.  There are no private or VA treatment records showing that the Veteran's lost masticatory surface could not be restored by a suitable prosthesis.  Again, she has received the prosthesis, and despite her complaints related to the prosthesis she still uses it.  VA treatment records show many readjustments and concerns related to her dental implants, but there are no competent and credible findings that symptoms related to her missing teeth more closely approximate the criteria for a higher, 30 percent rating under Diagnostic Code 9913.  

Again, although the Veteran is competent to report that her disability worse than presently rated, the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that she meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for her missing teeth due to radiation residuals.  Furthermore, there is no basis for a staged rating for this disability.  Neither the lay nor the medical evidence reflects that the disability meets the criteria for a rating higher than 20 percent at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate for each disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's missing teeth.  See Schafrath, 1 Vet. App. at 595.  In fact, the Veteran does not even meet the criteria for a compensable rating under Diagnostic Code 9913 as she is shown to have a suitable prosthesis to restore her lost masticatory surface.  Nevertheless, as noted in the section above, the RO violated the Veteran's due process by reducing the Veteran's rating without notice, and the 20 percent rating stands until the RO properly reduces it.  

Ultimately, the Board finds that the preponderance of the evidence is against awarding a disability rating in excess of 20 percent for the Veteran's service-connected missing teeth due to radiation residuals.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected missing teeth is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's missing teeth with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology with respect to the symptoms she experiences.  Specifically, the Veteran primarily reports denture implant problems, pain, and discomfort.  She states that she has swollen gums and bleeding when she cleans the permanent dentures, as well as difficulties with speech, chewing, and swallowing.  The current 20 percent rating under Diagnostic Code 9913 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate her for this disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during the appeal period, the Veteran has not contended she is unemployable solely due to her service-connected missing teeth.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected missing teeth have a profound effect on her ability to work in and of themselves.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Restoration of a 20 percent rating for missing teeth due to radiation residuals is granted.

A disability rating in excess of 20 percent for missing teeth due to radiation residuals is denied.  


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for her thyroidectomy residuals.  

She was most recently afforded a VA examination in December 2012.  Since that time, the Veteran has specifically contended worsening symptomatology related to her thyroidectomy.  She described her worsening symptoms during her April 2015 Travel Board hearing.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate physical examination to determine the current severity of her thyroidectomy residuals.  The Veteran's VBMS file, and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

A report should be prepared and associated with the Veteran's VA claims folder.  The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


